DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
1. 	Claim 3 is objected to because of the following informalities:  The term/word “… materials;” of the last sentence of the claim ends with a semicolon (;) punctuation where it should be ended with a period (.) punctuation.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

Specification Objections 
2.	The disclosure is objected to because of the following informalities: 
2.1) 	the acronyms/terms/symbols/variables of the formula/fraction “mJ/m2” should be spelled out on its first appearance.  
2.2)	the acronym/term/symbol/variable “µΩ cm” should be spelled out on its first appearance.  
2.3)	the acronym/term/symbol/variable “Oe” should be spelled out on its first appearance.  
2.4)	the acronyms/terms/symbols/variables of the formula/alloy “CoFeyB100-x-y” should be spelled out on its first appearance.  
2.5)	the claim element “°C” should be spelled out on its first appearance.  
2.6)	the acronym/term/symbol/variable “T” should be spelled out on its first appearance. 
2.7)	the acronym/term/symbol/variable “nm” should be spelled out on its first appearance.  
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. 	Claim 1-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	3.1.	Claim 1 recites the limitations “the trilayer structure” in line 8. There is insufficient antecedent basis for this limitation in the claim.
3.2.	Furthermore, claims 2-10 are also rejected because they depend and further limit claim 1.

4. 	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
4.1. 	The claim limitations “at least about 0.0001 mJ/m2, at least about 0.0005 mJ/m2, at least about 0.001 mJ/m2, at least about 0.005 mJ/m2, at least about 0.01 mJ/m2, at least about 0.05 mJ/m2, at least about 0.1 mJ/m2, at least about 0.5 mJ/m2, at least about 1 mJ/m2, at least about 5 mJ/m2” are indefinite because the specification lacks some standard or reference for determining the degree of approximation of the word “about”. 
	4.2. 	The acronym/term/symbol/variable “mJ” is neither defined by the claims nor defined by the specifications. Said acronym/term/symbol needs to be defined within parenthesis immediately after the same. The examiner interprets said acronym/term/symbol/variable as being micro-joules.
	4.3. 	The acronym/term/symbol/variable “m2” is neither defined by the claims nor defined by the specifications. Said acronym/term/symbol needs to be defined within parenthesis immediately after the same. The examiner interprets said acronym/term/symbol/variable as being square-meters.
4.4.	Furthermore, claim 10 is also rejected because it depends and further limits claim 2.

5. 	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
	5.1.	Claim 3 recites the limitations “the anomalous Hall angle” in line 3. There is insufficient antecedent basis for this limitation in the claim.
5.2. 	The claim limitations “at least about 0.1%, at least about 0.5%, at least about 1%, at least about 5%, at least about 10%, at least about 15%, at least about 20%, at least about 25%, at least about 30%, at least about 35%, at least about 40%, at least about 45%, at least about 50%; has the anomalous Hall resistivity selected from the group consisting of: at least about 0.1 µΩ cm, at least about 0.5 µΩ cm, at least about 1 µΩ cm, at least about 5 µΩ cm, at least about 10 µΩ cm, at least about 50 µΩ cm, at least about 100 µΩ cm; has a saturation field selected from the group consisting of: at least about 0.1 Oe, at least about 1 Oe, at least about 10 Oe, at least about 100 Oe, at least about 1000 Oe, at least about 10000 Oe” are indefinite because the specification lacks some standard or reference for determining the degree of approximation of the word “about”. 
	5.3. 	The acronym/term/symbol/variable “µΩ” is neither defined by the claims nor defined by the specifications. Said acronym/term/symbol needs to be defined within parenthesis immediately after the same. The examiner interprets said acronym/term/symbol/variable as being micro-ohm.
	5.4. 	The acronym/term/symbol/variable “Oe” is neither defined by the claims nor defined by the specifications. Said acronym/term/symbol needs to be defined within parenthesis immediately after the same. The examiner interprets said acronym/term/symbol/variable as being Oersted unit.
	5.5. 	The acronyms/terms/symbols/variables “CoFeyB100-x-y” is neither defined by the claims nor defined by the specifications. Said acronym/term/symbol needs to be defined within parenthesis immediately after the same. The examiner interprets said acronym/term/symbol/variable as being CoFeB.

6. 	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
at least about 20 °C, at least about 50 °C, at least about 100 °C, at least about 150 °C, at least about 200 °C, at least about 250 °C, at least about 300 °C, at least about 350 °C, at least about 400 °C” are indefinite because the specification lacks some standard or reference for determining the degree of approximation of the word “about”. 
	6.2. 	The acronym/term/symbol/variable “°C” is neither defined by the claims nor defined by the specifications. Said acronym/term/symbol needs to be defined within parenthesis immediately after the same. The examiner interprets said acronym/term/symbol/variable as being Celsius-degree.

7. 	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
7.1. 	The claim limitations “at least about 0.01 T, at least about 0.1 T, at least about 1.0 T, at least about 10 T, at least about 20 T” are indefinite because the specification lacks some standard or reference for determining the degree of approximation of the word “about”. 
	7.2. 	The acronym/term/symbol/variable “T” is neither defined by the claims nor defined by the specifications. Said acronym/term/symbol needs to be defined within parenthesis immediately after the same. The examiner interprets said acronym/term/symbol/variable as being Tesla units.

8. 	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
8.1. 	The claim limitations “about 0.1 nm to about 10 nm, for example, about 0.1 nm to about 1.0 nm, about 0.6 nm to 1.4 nm, about 0.5 nm to 5.0 nm, or about 5.0 nm to 10.0 nm” are indefinite because the specification lacks some standard or reference for determining the degree of approximation of the word “about”. 
	8.2. 	The acronym/term/symbol/variable “nm” is neither defined by the claims nor defined by the specifications. Said acronym/term/symbol needs to be defined within parenthesis immediately after the same. The examiner interprets said acronym/term/symbol/variable as being nanometer units.
… for example, about 0.1 nm to about 1.0 nm, about 0.6 nm to 1.4 nm, about 0.5 nm to 5.0 nm, or about 5.0 nm to 10.0 nm” are indefinite because the claim terms “for example” makes it unclear to determine the range that claim-10 is referring to.

Examiner’s Note
9.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claim(s) 1-6 and 10 are/is rejected under 35 U.S.C. 103 as being unpatentable over TRAN et al (Pub. No.: US 2015/0255135 hereinafter mentioned as “Tran”) in view of Ueda et al (Pub. No.: US 2012/0069642 hereinafter mentioned as “Ueda”).

As per claim 1, Tran discloses: 
An interlayer exchange-coupled magnetic multilayer structure for magnetic sensing device (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use) comprising:
a spacer (Fig. 4A, see the spacer layer 408. Also see [0159]) that couples two magnetic layers (Fig. 4A, see the coupling magnetic layer structure 406 and the free magnetic layer structure FL 404. Also see [0159]) that sandwich the spacer (Fig. 4A, see the spacer layer 408. Also see [0159]), 
the spacer thickness (Fig. 4A, see the spacer layer 408. Also see [0159]) determining either the ferromagnetic coupling or the antiferromagnetic coupling between the two magnetic layers (Fig. 4A, see the coupling magnetic layer structure 406 and the free magnetic layer structure FL 404. Also see [0159]);
two magnetic layers (Fig. 4A, see the coupling magnetic layer structure 406 and the free magnetic layer structure FL 404. Also see [0159]) that sandwich the spacer (Fig. 4A, see the spacer layer 408. Also see [0159]), two magnetic layers having tunable perpendicular magnetic anisotropies (see [0159], [0146] and [0042]);
two oxide layers or other non-magnetic layers (Fig. 4A, see the magnesium oxide MgO 410 and the magnesium oxide MgO 424. Also see [0157] and [0164]) that sandwich the trilayer structure (Fig. 4A, see the synthetic anti-ferromagnet (SAF) structure 403. Also see [0158]) comprising two magnetic layers (Fig. 4A, see the coupling magnetic layer structure 406 and the free magnetic layer structure FL 404. Also see [0159]) and the spacer (Fig. 4A, see the spacer layer 408. Also see [0159]), two oxide layers or other non-magnetic layers having interfaces with two magnetic layers (Fig. 4A, see interfaces or surfaces forming a common boundary between the magnesium oxide MgO 410, the magnesium oxide MgO 424, and, the free magnetic layer structure FL 404, the coupling magnetic layer structure 406, respectively. Also see [0157] and [0164]), the interfaces determining the perpendicular magnetic anisotropies of the two magnetic layers (see [0159]); and
a capping layer (Fig. 4A, see the capping layer 422. Also see [0163]). 
Tran discloses the capping layer as described above but does not explicitly disclose that it is used to prevent underlying layers from further oxidization on exposure to the atmosphere.
However, Ueda further discloses:
a capping layer to prevent underlying layers from further oxidization on exposure to the atmosphere (see [0030]. Furthermore, the capping function prevents the layers below from the atmosphere/air exposure and oxidation/corrosion).
to prevent underlying layers from further oxidization on exposure to the atmosphere” disclosed by Ueda into Tran, with the motivation and expected benefit related to improving the device by preventing oxidization of the magnetic layers (Ueda, Paragraph [0030]).
Furthermore, Tran states that “Other embodiments and configurations may be devised without departing from the spirit of the inventions” (Tran, Paragraph [0200]).

As per claim 2,  the combination of Tran and Ueda the structure of claim 1 as described above.
Tran further discloses that the spacer comprises at least one of the following properties:
the strength of the interlayer exchange coupling is selected from the group consisting of: at least about 0.0001 mJ/m2, at least about 0.0005 mJ/m2, at least about 0.001 mJ/m2, at least about 0.005 mJ/m2, at least about 0.01 mJ/m2, at least about 0.05 mJ/m2, at least about 0.1 mJ/m2, at least about 0.5 mJ/m2, at least about 1 mJ/m2, at least about 5 mJ/m2 (Fig. 4A, see the spacer layer 408. Also see [0159], [0042] and [0096]. Furthermore, force/strength can be represented by milli-joules mJ divided by square-meters, which are unit measurements from the international system of units SI);
is at least one metal, semiconducting, insulating or organic material selected from the group consisting of: tantalum, tungsten, niobium, molybdenum, vanadium, chromium, rhenium, ruthenium, iridium, copper, rhodium, scandium, titanium, yttrium, zirconium, palladium, hafnium, osmium, platinum, gold, gallium, germanium, arsenic, selenium, indium, tin, antimony, tellurium, thallium, lead, bismuth, silicon, vanadium dioxide, gallium arsenide, magnesium oxide, a-sexithiphene, and alloys or compounds composed of any two or more above materials (Fig. 4A, see the spacer layer 408. Also see [0159], [0042], and/or [0191]).
Furthermore, this claim includes ranges, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

As per claim 3, the combination of Tran and Ueda the structure of claim 1 as described above.
Tran further discloses that the magnetic layers (Fig. 4A, see the coupling magnetic layer structure 406 and the free magnetic layer structure FL 404. Also see [0159]) comprises at least one of the following properties:
the anomalous Hall angle is selected from the group consisting of: at least about 0.1%, at least about 0.5%, at least about 1%, at least about 5%, at least about 10%, at least about 15%, at least about 20%, at least about 25%, at least about 30%, at least about 35%, at least about 40%, at least about 45%, at least about 50%; 
has the anomalous Hall resistivity selected from the group consisting of: at least about 0.1 µΩ cm, at least about 0.5 µΩ cm, at least about 1 µΩ cm, at least about 5 µΩ cm, at least about 10 µΩ cm, at least about 50 µΩ cm, at least about 100 µΩ cm; 
has a saturation field selected from the group consisting of: at least about 0.1 Oe, at least about 1 Oe, at least about 10 Oe, at least about 100 Oe, at least about 1000 Oe, at least about 10000 Oe; are ferromagnetic films or ferrimagnetic films; 
have perpendicular magnetic anisotropies above zero, equal zero or below zero (see [0189]-[0190] and/or [0041]); and 
the ferromagnetic film is CoFeyB100-x-y wherein 0<x<100 and 0<y<100 (atomic percent) (see [0189]-[0190] and/or [0041]); 
have interfaces with oxide layers, with other non-magnetic layers, or have no interfaces with any other materials (Fig. 4A, see the magnesium oxide MgO 410 and the magnesium oxide MgO 424. Also see [0157], [0164] and/or [0191]).
Furthermore, this claim includes percentages-ranges, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

As per claim 4, the combination of Tran and Ueda the structure of claim 1 as described above.
(Fig. 4A, see the magnesium oxide MgO 410 and the magnesium oxide MgO 424. Also see [0157] and [0164]) comprise at least one of the following properties:
have interfaces with magnetic layers (Fig. 4A, see interfaces or surfaces forming a common boundary between the magnesium oxide MgO 410, the magnesium oxide MgO 424, and, the free magnetic layer structure FL 404, the coupling magnetic layer structure 406, , respectively. Also see [0157] and [0164]); and
are at least one oxide selected from the group consisting of: magnesium oxide (Fig. 4A, see the magnesium oxide MgO 410 and the magnesium oxide MgO 424. Also see [0157] and [0164]), aluminum oxide, tantalum oxide, ruthenium oxide, chromium oxide, tungsten oxide, platinum oxide, silicon oxide, niobium oxide, molybdenum oxide, vanadium oxide, rhenium oxide, iridium oxide, copper oxide, rhodium oxide, scandium oxide, titanium oxide, yttrium oxide, zirconium oxide, palladium oxide, hafnium oxide, osmium oxide, gold oxide, gallium oxide, germanium oxide, arsenic oxide, selenium oxide, indium oxide, tin oxide, antimony oxide, tellurium oxide, thallium oxide, lead oxide, bismuth oxide (see [0040] and/or [0085]); 
are replaced by other non-magnetic layers selected from the group consisting of: tantalum, tungsten, niobium, molybdenum, vanadium, chromium, rhenium, ruthenium, iridium, copper, rhodium, scandium, titanium, yttrium, zirconium, palladium, hafnium, osmium, platinum, gold, gallium, germanium, arsenic, selenium, indium, tin, antimony, tellurium, thallium, lead, bismuth, silicon, and alloys or compounds composed of any two or more above materials (see [0042], [0148], [0159], [0191] and/or [0193]). 

As per claim 5,  the combination of Tran and Ueda the structure of claim 1 as described above.
Ueda, with the obvious motivation set forth above in claim-1, further discloses: 
a capping layer or overlayer to prevent from further oxidization on exposure to the atmosphere (see [0030]).

As per claim 6,  the combination of Tran and Ueda the structure of claim 1 as described above.

inserted layers between any two layers to improve magnetic or electronic properties of magnetic multilayers for magnetic sensing devices (Fig. 4A, see the multilayers of the magnetoelectric device 400a. Also see [0038] and/or [0167]). 

As per claim 10,  the combination of Tran and Ueda the structure of claim 2 as described above.
Tran further discloses:
wherein the spacer has a thickness selected from a range of about 0.1 nm to about 10 nm, for example, about 0.1 nm to about 1.0 nm, about 0.6 nm to 1.4 nm, about 0.5 nm to 5.0 nm, or about 5.0 nm to 10.0 nm (see [0148] and/or [0191]). 
Furthermore, this claim includes ranges, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

11.	Claim(s) 7 and 8 are/is rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Ueda, and further in view of KARDASZ et al (Pub. No.: US 2016/0315118 hereinafter mentioned as “Kardasz”).

As per claim 7, the combination of Tran and Ueda the structure of claim 1 as described above.
Tran further discloses the appropriate interlayer exchange coupling and perpendicular magnetic anisotropies for magnetic sensing devices as described above but does not explicitly disclosed that said multilayer compositions are annealed.
However, Kardasz further discloses: 
wherein the multilayer compositions are annealed to obtain appropriate interlayer exchange coupling and perpendicular magnetic anisotropies for magnetic sensing devices (see [0084]-[0085], [0077] and/or claim-1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “said multilayer compositions are annealed” 

As per claim 8,  the combination of Tran and Ueda the structure of claim 1 as described above but does not explicitly disclose that
said multilayer compositions are annealed at an annealing temperature selected from the group consisting of: at least about 20 °C, at least about 50 °C, at least about 100 °C, at least about 150 °C, at least about 200 °C, at least about 250 °C, at least about 300 °C, at least about 350 °C, at least about 400 °C.
However, Kardasz further discloses:
wherein the multilayer compositions are annealed at an annealing temperature selected from the group consisting of: at least about 20 °C, at least about 50 °C, at least about 100 °C, at least about 150 °C, at least about 200 °C, at least about 250 °C, at least about 300 °C, at least about 350 °C, at least about 400 °C (see [0084]-[0085], [0077] and/or claim-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “said multilayer compositions are annealed at an annealing temperature selected from the group consisting of: at least about 20 °C, at least about 50 °C, at least about 100 °C, at least about 150 °C, at least about 200 °C, at least about 250 °C, at least about 300 °C, at least about 350 °C, at least about 400 °C” disclosed by Kardasz into Tran in view of Ueda, with the motivation and expected benefit related to improving the device by providing robustness and thermal stability of the stack via annealing process to achieve stable perpendicular magnetized structure, thus, fabricating stable perpendicular magnetic anisotropies PMA (Kardasz, Paragraph [0058]); and by further providing MTJ with the ability to create magnetically stable free and reference layers in the out-of-plane configuration for proper device operation (Kardasz, Paragraph [0009]).

12.	Claim(s) 9 are/is rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Ueda, and further in view of Ou et al (Pub. No.: US 2018/0301266 hereinafter mentioned as “Ou”).

As per claim 9,  the combination of Tran and Ueda the structure of claim 1 as described above.
Tran further discloses the multilayer compositions as described above but does not explicitly disclosed that said multilayer compositions are annealed under a magnetic field perpendicular to or in the plane of the multilayer composition having a strength selected from the group consisting of: at least about 0.01 T, at least about 0.1 T, at least about 1.0 T, at least about 10 T, at least about 20 T.
However, Ou further discloses: 
wherein the multilayer compositions are annealed under a magnetic field perpendicular to or in the plane of the multilayer composition having a strength selected from the group consisting of: at least about 0.01 T, at least about 0.1 T, at least about 1.0 T, at least about 10 T, at least about 20 T (Fig. 9, see fields in Tesla units. Also see [0084] and/or [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “said multilayer compositions are annealed under a magnetic field perpendicular to or in the plane of the multilayer composition having a strength selected from the group consisting of: at least about 0.01 T, at least about 0.1 T, at least about 1.0 T, at least about 10 T, at least about 20 T” disclosed by Ou into Tran in view of Ueda, with the motivation and expected benefit related to improving the device by providing enhanced PMA field may be about the 10,000 Oe (Ou, Paragraph [0065]); and by further providing annealing treatment of the magnetic structure after formation of the non-magnetic dusting layer that can further enhance the interfacial magnetic anisotropy energy density (Ou, Paragraph [0041]).





	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867